38 So. 3d 738 (2009)
Ex parte Robert F. DAILEY.
(In re Lisa R. Mills
v.
Robert F. Dailey).
1071413.
Supreme Court of Alabama.
November 20, 2009.
*739 D. Robert Stankoski, Jr., Fairhope, for petitioner.
David P. Shepherd, Fairhope, for respondent.
Prior report: Ala.Civ.App., 38 So. 3d 731.
BOLIN, Justice.
The writ of certiorari is quashed.
In quashing the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT QUASHED.
COBB, C.J., and WOODALL, STUART, SMITH, PARKER, MURDOCK, and SHAW, JJ., concur.